DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamego et al. (USPN 2012/0226117-previously cited).
Regarding claim 1, Lamego et al. discloses a biosensor, comprising: a light emitter and detector circuit configured to: emit light at a first wavelength and a second wavelength onto tissue of a user, wherein the first wavelength is in an infrared spectrum and the second wavelength is in a visible spectrum ([0046], [0048], [0100], Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum is known in the art); obtain a first spectral response of reflected light at the first wavelength and a second spectral response of reflected light at the second wavelength ([0046], [0048]); and a processing circuit configured to: obtain a first glucose level measurement using the first spectral response and the second spectral response ([0041]); obtain a second glucose level measurement using another measurement technique, wherein the another measurement technique includes another glucose measurement method (minimally invasive glucose biosensor, [0009], [0057]); and determine a calibration for the first glucose level measurement using the second glucose level measurement ([0070]-[0072]).
Regarding claim 2, Lamego et al. discloses the processing circuit is further configured to obtain the first glucose level measurement using a ratio of the first spectral response and the second spectral response ([0100], Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum is known in the art).
Regarding claim 3, Lamego et al. discloses the ratio of the first spectral response and the second spectral response are calculated based on Beer-Lambert law ([0100], Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum using lambert law is well-known in the art). 
Regarding claim 4, Lamego et al. discloses the processing circuit is further configured to: obtain the second glucose level measurement from user input, wherein the second glucose level measurement includes a blood testing method (minimally invasive glucose biosensor, [0009], [0057]). 
Regarding claim 5, Lamego et al. discloses the biosensor further comprises: a wireless transceiver configured to communicate with a user device, wherein the wireless transceiver receives the second glucose level measurement from the user device ([0042]).
Regarding claim 6, Lamego et al. discloses the processing circuit is further configured to: determine a difference between the first glucose level measurement and the second glucose level measurement; and adjust the first glucose level measurement using the difference ([0072], [0078]).
Regarding claim 7, Lamego et al. discloses the processing circuit is further configured to analyze one or more other spectral responses to determine the second glucose level measurement, wherein the second glucose level measurement is obtained using at least one of: Near-Infrared Spectrometry, Raman Spectrometry, Thermal Emission Spectrometry, fluorophoresence, or photoacoustic spectrometry ([0072], [0078]).
Regarding claim 8, Lamego et al. discloses the processing circuit is further configured to: obtain the second glucose level measurement from user input, wherein the second glucose level measurement is obtained using at least one of: Near-Infrared Spectrometry, Raman Spectrometry, Thermal Emission Spectrometry, fluorophoresence, or photoacoustic spectrometry ([0049], [0057]).
Regarding claim 9, Lamego et al. discloses the processing circuit is further configured to: determine an average or mean of the first glucose level measurement and the second glucose level measurement; determine a difference between the first glucose level measurement and the average or mean; and adjust the first glucose level measurement using the difference ([0072], [0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego et al. (USPN 2012/0226117-previously cited) in view of Buchert (USPN 5,666,956-previously cited).
Regarding claims 10-11, 13-14, Lamego et al. discloses biosensor, comprising: a light emitter and detector circuit configured to: emit light in an IR and visible spectrum onto tissue of a user ([0046], [0048]); obtain a first spectral response including reflected IR light and a second spectral response including reflected visible light ([0046], [0048], [0100]); and a processing circuit configured to: obtain a first glucose level measurement using a ratio determined from the first spectral response of the reflected IR light and the second spectral response of the reflected visible light (Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum using lambert law is well-known in the art; [0046], [0048], [0100]); and determine a calibration for the first glucose level measurement using the second glucose level measurement (Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum using lambert law is well-known in the art; [0046], [0048], [0100]). While Lamego et al. discloses calibrating the noninvasive glucose measurement by obtaining another glucose measurement, Lamego et al. fails to disclose that the other measurement technique Thermal Emission Spectrometry. Buchert discloses non-invasive device that uses the natural thermal infrared emission from the tympanic membrane (ear drum) to detect blood glucose concentration in human body tissue, and a portion of this thermal radiation is collected and analyzed using various mid-infrared filtering schemes to a detector with further electronic processing. See Col.9 lines 35-64. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of obtaining second glucose measurement using thermal emission spectrometry as taught by Buchert into the device of Lamego et al., since such modification would provide an accurate second glucose measurement that can be used to calibrate the obtained first glucose measurement, in order to obtain more accurate measurements. 
Regarding claim 12, the combination of Lamego and Buchert teaches the processing circuit is further configured to obtain the second glucose level measurement by measuring an amount of infrared radiation naturally emitted from tympanic membrane in an ear canal using Thermal Emission Spectrometry (Buchert Col.9 lines 35-64). 
Regarding claim 15, the combination of Lamego and Buchert teaches the processing circuit is further configured to: determine an average or mean of the first glucose level measurement and the second glucose level measurement; and determine a difference between the first glucose level measurement and the average or mean; and adjust the first glucose level measurement using the difference (Lamego et al. ([0072], [0078])). 
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant argues that Lamego does not disclose glucose level measurement using IR and visible light wavelengths. In response, Examiner maintains that Lamego discloses the device communicates with a noninvasive optical sensor (the optical sensor is incorporated by references (Merritt et al. and Schulz et al.) cited in [0048]) to receive signals responsive to the attenuation of various wavelengths of light by a user’s tissue, and the device processes these signals to determine current glucose measurements of the user ([0010]). Merritt et al. discloses an optical sensor including two emitters emitting red and infrared light, and a processor using lambert beer law to calculate glucose measurements based on the detected light ([0063], [0201]). Schulz et al. discloses an optical sensor including light source consisting of two diodes emitting light in red and infrared (Col.8 lines 45-60). Therefore, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shigenaga (USPN 20160270730) discloses a sensor including  the light emitting/receiving unit 4 includes a light emitting unit 41 configured to emit measurement light to the finger according to control performed by the controller/processor 5, and a light receiving unit 42 configured to receive detection light and output a light reception result (photoelectric pulse wave signal) to the controller/processor 5. The detection light is obtained as a result of the measurement light passing through the finger or as a result of the measurement light being reflected in the finger. The measurement light includes a plurality of types of light having different absorbances such as two types of light, which are red light and infrared light, in a case where the blood oxygen level, the blood glucose level, and the like are to be measured as the living body information ([0027]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/           Examiner, Art Unit 3791